Hemingway, J. This case presents the question determined in Railway Co. v. Cravens, ante, p. 112. The plaintiff did not in this case, as in that, intro- ... duce proof to show that he had no option in accepting the bill of lading, or that he accepted it because he could not procure a shipment of his horses without doing so; but the facts above appear by the recitals of the bill of lading upon which the defendant relied, and the defense therefore failed. The bill of lading was upon a printed form, and contained fifteen sections limiting the defendant’s common law liability. It provided that the company’s rules and regulations printed at its head should constitute a part of it; and the first of said rules is as follows: “No station agent of this railroad has any power or authority to bind this railroad in regard to the shipment of live stock except by written contract in the following form ’ ’ — following which is the contract with the fifteen limiting clauses. It thus appears that the railroad would not receive or carry the stock unless the shipper accepted the bill of lading relied upon ; as ruled in the Cravens case, such a contract is not deemed fair to the shipper or just and reasonable in law, and is invalid.  1. Right of carrier to limit liability,   2. Rig-in of connecting wu of ladiujr  As the bill of lading furnished the evidence of its . . mvaliciity, the defendant, though an intermediate carrier, could claim no more under it than the carrier that issued it. All objections to the instructions relate to this matter ; and, as it furnished no ground of defense, it is unnecessary to consider them. It is further arg’ued that the verdict is excessive, and we are by no means satisfied that we should have rendered one so large ; but if plaintiff’s testimony was true, the amount recovered does not exceed his loss; and whether his testimony was true or was overborne by the weight of conflicting testimony, was a question for the jury, not for us. Affirm.